Affirm and Opinion Filed March 22, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01459-CV

                      GEORGE P. BANE, INC., Appellant
                                  V.
                         JOE BALLARD, Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-17-07758

                         MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Carlyle
                             Opinion by Justice Myers
      George P. Bane, Inc. appeals the trial court’s judgment that it take nothing

following a trial before the court on its suit against Joe Ballard for breach of a

guaranty agreement. Appellant brings two issues on appeal contending it proved its

cause of action for breach of a guaranty agreement and that Ballard failed to prove

his defense of forgery. Ballard brings a motion to dismiss the appeal arguing

appellant lacks standing. We deny the motion to dismiss, and we affirm the trial

court’s judgment.
                                 BACKGROUND
      In 2010, Ballard and Ronnie Shadowen formed Affordable Sand & Materials,

LLC to excavate and sell sand. Shadowen had the knowhow to run the day-to-day

operations, and Ballard provided the capital and good credit to fund and obtain credit

for Affordable Sand.

      In 2011, Affordable Sand needed a replacement tractor, and Ballard and

Shadowen decided to lease with option to purchase a tractor from Bane Machinery,

Inc. On March 11, 2011, Shadowen went to Bane Machinery, Inc.’s office to discuss

the transaction with George Bane, the president of Bane Machinery, Inc. Ballard

was not present at the meeting, but Bane testified that Shadowen told Bane he was

calling Ballard on his cell phone, and it was Bane’s understanding that Shadowen

was on the phone with Ballard during the meeting.

      Bane required Shadowen and Ballard to complete a credit application form

before extending credit to Affordable Sand to acquire the tractor. The credit

application form was headed “George P. Bane, Inc.” The application required

Shadowen and Ballard’s signatures as owners of Affordable Sand and Ballard’s

signature as the individual guarantor. The credit application was faxed to Ballard

for his signatures. The document was faxed back to Bane’s office with signatures

purporting to be Ballard’s as an owner of Affordable Sand and as guarantor of the

credit extended to Affordable Sand.



                                         –2–
       The completed credit application included Ballard’s social security number,

driver’s license number, and credit references including the name of the Bank

Ballard used, the bank officer Ballard dealt with, and the names of other businesses

with which Ballard had done business.            Ballard confirmed at trial that the

information on the credit application was correct.

       The credit application provided a line of credit to Affordable Sand for the

tractor as well as for future purchases. The credit application set forth the terms of

the line of credit: payment due on the tenth of the month following the month of

purchase and past due accounts subject to a monthly finance charge of 1-1/2 percent.

       For the first few years, Affordable Sand was able to pay its bills for the items

leased and purchased from Bane Machinery, Inc., including that first tractor, but it

later was not able to pay for its subsequent purchases and leases. By the time of

trial, Affordable Sand owed $256,294.87 for unpaid rentals, goods, services, and

interest.

       Appellant sued Affordable Sand, Ballard, and Shadowen for breach of

contract and suit on a sworn account, and appellant sued Ballard for breach of

guaranty. Affordable Sand did not answer the suit, and the trial court rendered a

default judgment against it. Ballard filed a verified denial of the claims, and he

stated in the affidavit attached to the answer that he did not sign the credit application

or authorize anyone to sign for him. Ballard alleged in a supplemental answer that

the signatures of his name on the credit application were forgeries.

                                          –3–
      The case was tried before the court. Ballard testified that he did not sign the

credit application and he did not authorize anyone to sign it on his behalf. Bane

testified that Ballard was not present in his office on March 11, 2011, and that he did

not see Ballard sign the credit application. Bane testified that he thought Shadowen

was on his cell phone with Ballard during the March 11 meeting.

      Ballard testified that for the first two or three years of the business, he had

access to Affordable Sand’s bank statements, which he reviewed. He observed that

Affordable Sand made payments to Bane Machinery. After that first two or three

years, Affordable Sand changed banks or changed the password to its online account,

and Ballard was no longer able to access the company’s bank statements.

      Shadowen testified that Ballard was on the phone with him during the meeting

with Bane and that he did not sign Ballard’s name. He also testified he did not know

or have access to Ballard’s social security number, driver’s license number, or credit

references. According to Shadowen, Ballard was “specifically aware of the line of

credit that the company opened up at Bane Machinery.” He also testified that

Affordable Sand paid off the debt for the tractor acquired in that first transaction.

      The trial court found for Ballard and rendered judgment that appellant take

nothing on its claims against him. Appellant nonsuited its claims against Shadowen.

Appellant now appeals the judgment on its claims against Ballard.




                                         –4–
                              MOTION TO DISMISS
      Ballard moves to dismiss this appeal on the ground that appellant lacks

standing. Standing is a constitutional prerequisite to suit, and it is a component of

subject-matter jurisdiction. Meyers v. JDC/Firethorne, Ltd., 548 S.W.3d 477, 484

(Tex. 2018). Standing cannot be waived, and it may be raised for the first time on

appeal. Id.

      “In Texas, the standing doctrine requires a concrete injury to the plaintiff and

a real controversy between the parties that will be resolved by the court.” Id.

(quoting Heckman v. Williamson Cty., 369 S.W.3d 137, 154 (Tex. 2012)). There are

three elements to standing. First, the plaintiff must plead facts demonstrating that

the plaintiff has suffered the injury. Id. at 485. Second, the plaintiff’s alleged injury

must be “fairly traceable” to the defendant’s conduct. Id. Third, the plaintiff must

show a substantial likelihood that the requested relief will remedy the alleged injury.

Id. In this case, Ballard argues appellant failed to meet the first requirement,

pleading facts demonstrating the plaintiff suffered the alleged injury.

      When standing is raised for the first time on appeal, the appellate court

construes the petition in favor of the plaintiff, and, if necessary, may review the

entire record to determine if any evidence supports standing. Tex. Ass’n of Bus. v.

Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex. 1993).

      Appellant alleged the following:

      Bane Machinery, Inc. is in the business of selling, renting and
      maintaining heavy construction equipment. Those goods and services
                                      –5–
      may be paid for up front, or they may be purchased on credit through
      Bane Machinery, Inc.’s affiliated entity, George P. Bane, Inc. (both
      Bane entities referred to jointly herein as “Bane” or “Bane
      Machinery”). On March 11, 2011, Joe Ballard, on behalf of Affordable
      Sand and Material LLC, signed a Credit Application in which Bane
      Machinery agreed to extend an account of credit to Affordable Sand for
      the purchase of goods and services from Bane Machinery.
      ....

      Affordable Sand has breached the terms and conditions of its agreement
      with Bane. Between July 17, 2015 and the Present, Bane provided
      rentals, product sales and other professional services to Affordable
      Sand as noted in Exhibit B, incorporated herein by reference, which
      remain unpaid.
      ....
      On March 11, 2011, Defendant Joe Ballard executed and delivered to
      Bane a written guaranty by which he personally guaranteed Affordable
      Sand’s account with Bane, including all amounts due and payable under
      rental, purchase and service transactions between Affordable Sand and
      Bane. . . .

      As a result of the breach of the agreement by Defendant Affordable
      Sand and as a result of the written guaranty executed and delivered to
      Bane by Defendant Ballard, Ballard owes Bane, jointly and severally
      with Affordable Sand, the sum of $176,639.92, as of May 10, 2017, for
      unpaid amounts due . . . .

These pleadings allege that appellant extended credit to Affordable Sand for

purchases from Bane Machinery, Inc.         Ballard guaranteed Affordable Sand’s

obligation on the extension of credit by appellant. Affordable Sand failed to pay the

amounts appellant loaned under the extension of credit. And Affordable Sand and

Ballard now owe appellant the unpaid amount of at least $176,639.92. These

pleadings allege an injury suffered by appellant.


                                        –6–
      Ballard points out that all the invoices were from Bane Machinery, Inc., not

appellant. Regardless of the origin of the invoices, appellant alleged it extended

credit to Affordable Sand that Ballard guaranteed, that Affordable Sand drew on the

credit extended, and neither Affordable Sand, Shadowen, nor Ballard paid back the

money.

      We conclude appellant’s pleadings demonstrate appellant’s standing to sue

Ballard, and we deny Ballard’s motion to dismiss the appeal.

                             STANDARD OF REVIEW
      In its two issues, appellant contends the evidence is not legally and factually

sufficient to support the trial court’s findings.

      A trial court’s findings of fact in a nonjury trial carry the same force and

dignity as a jury’s verdict on jury questions. Anderson v. City of Seven Points, 806

S.W.2d 791, 794 (Tex. 1991); Kahn v. Imperial Airport, L.P., 308 S.W.3d 432, 436–

37 (Tex. App.—Dallas 2010, no pet.). When we review a trial court’s findings of

fact for legal and factual sufficiency, we use the same standards of review we use

when determining if sufficient evidence exists to support a jury’s answers. Catalina

v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994); Thornton v. Dobbs, 355 S.W.3d 312,

315 (Tex. App.—Dallas 2011, no pet.). When a trial court enters findings of fact

and conclusions of law, we “indulge every reasonable presumption in favor of the

findings and judgment of the trial court, and no presumption will be indulged against

the validity of the judgment.” Vickery v. Comm’n for Lawyer Discipline, 5 S.W.3d

                                          –7–
241, 252 (Tex. App.—Houston [14th Dist.] 1999, pet. denied). In a bench trial, the

trial court judges the credibility of the witnesses, determines the weight of testimony,

and resolves conflicts and inconsistencies in the testimony. See Sw. Bell Media, Inc.

v. Lyles, 825 S.W.2d 488, 493 (Tex. App.—Houston [1st Dist.] 1992, writ denied).

As long as the evidence falls “within the zone of reasonable disagreement,” we will

not substitute our judgment for that of the fact-finder. See City of Keller v. Wilson,

168 S.W.3d 802, 822 (Tex. 2005).

      In a legal sufficiency review, we view the evidence in the light most favorable

to the fact-finding, credit favorable evidence if a reasonable fact-finder could do so,

and disregard contrary evidence unless a reasonable fact-finder could not. See id. at

827. “[F]indings of fact bind an appellate court only if the findings are supported

by evidence of probative force.” Thomas v. Casale, 924 S.W.2d 433, 437 (Tex.

App.—Fort Worth 1996, writ denied). Unchallenged findings of fact are binding on

the appellate court “unless the contrary is established as a matter of law, or if there

is no evidence to support the finding.” Id. (quoting McGalliard v. Kuhlmann, 722

S.W.2d 694, 696 (Tex. 1986)). Anything more than a scintilla of evidence is legally

sufficient to support the finding. Formosa Plastics Corp. USA v. Presidio Eng’rs &

Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998). When the appellant attacks a

finding on which the appellant had the burden of proof in the trial court, the appellant

must demonstrate on appeal that the evidence establishes, as a matter of law, all vital



                                          –8–
facts in support of the issue. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex.

2001).

      In a factual sufficiency review, we view all the evidence in a neutral light and

set aside the finding only if the finding is so contrary to the overwhelming weight of

the evidence such that the finding is clearly wrong and unjust. Dow Chem. Co., 46

S.W.3d at 242; Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam); Morris

v. Wells Fargo Bank, N.A., 334 S.W.3d 838, 842 (Tex. App.—Dallas 2011, no pet.).

      We review de novo a trial court’s conclusions of law. See BMC Software

Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). A conclusion of law is

erroneous as a matter of law if the factual findings supporting the conclusion are not

supported by any evidence. Wright Group Architects–Planners, P.L.L.C. v. Pierce,

343 S.W.3d 196, 205 (Tex. App.—Dallas 2011, no pet.). If we determine that the

trial court made an erroneous conclusion of law, we will not reverse if the trial court

rendered the proper judgment. See BMC Software, 83 S.W.3d at 794. We uphold

conclusions of law if the judgment can be sustained on any legal theory supported

by the evidence. Adams v. H & H Meat Prods., Inc., 41 S.W.3d 762, 769 (Tex.

App.—Corpus Christi–Edinburgh 2001, no pet.).




                                         –9–
                                   BREACH OF GUARANTY
        In its first issue, appellant contends, “There was more than a preponderance

of the evidence to prove [Ballard’s] breach . . . .”1 However, the question on appeal

is not whether a preponderance of the evidence supported appellant’s claim; the

question is whether appellant proved its claim as a matter of law or whether the trial

court’s findings that appellant did not prove its claim are so against the great weight

and preponderance of the evidence as to be clearly wrong and unjust.

        The elements of a breach of contract cause of action are: (1) an offer, (2)

acceptance in strict compliance with the terms of the offer, (3) a meeting of the

minds, (4) each party’s consent to the terms, and (5) execution and delivery of the

contract with the intent that it be mutual and binding. Levetz v. Sutton, 404 S.W.3d

798, 803 (Tex. App.—Dallas 2013, pet. denied). When the defendant does not file

a verified denial of a written instrument, he waives any challenge to the genuineness

of the execution of the instrument, and the document is received into evidence as

fully proved. See TEX. R. CIV. P. 93(7); Lissiak v. SW Loan OO, L.P., 499 S.W.3d

481, 494 (Tex. App.—Tyler 2016, no pet.); FFP Mkg. Co. v. Long Lane Master

Trust IV, 169 S.W.3d 402, 410 (Tex. App.—Fort Worth 2005, no pet.). When the

defendant files a verified denial, the burden is on the plaintiff to prove the

defendant’s execution of the document. See Decor Dimensionals, Inc. v. Smith, 494


    1
      This is the wording set forth in the “Argument” section of appellant’s brief. Appellant worded the
issue slightly differently but with the same meaning in the “Issues Presented” section of the brief: “Whether
Appellant met its burden of proof in establishing a breach of personal guarantee . . . .”
                                                   –10–
S.W.2d 266, 268 (Tex. App.—Dallas 1973, no writ) (“[T]he presence of such a

sworn plea reinstates the burden of the party relying on the instrument to prove its

execution. Therefore, it was necessary for appellee to offer summary judgment

proof that the note had been executed by appellant or by its authority.”).

         In this case, Ballard filed an answer with a verified denial and stated in the

affidavit attached to the answer that he did not sign the credit application, he did not

authorize anyone “to list my name on it,” and he had never seen it before being

served with appellant’s petition. Appellant did not assert any defect in the verified

denial. Therefore, appellant had the burden of proving Ballard executed the credit

application.

         The only witnesses who testified at the trial were Bane, Ballard, and

Shadowen.2 Shadowen and Bane both testified they did not see Ballard sign the

document. Ballard testified he did not sign it, and he testified that the signatures on

the credit application were not his. The court found that Bane “did not see Ballard

sign or write on the Credit Application, and has no knowledge that Ballard either

signed or wrote on the Credit Application, or authorized anyone to sign or write

information for him.” The court also found that Ballard provided less than a scintilla

of evidence to explain how his personal information made its way onto the credit

application. These findings are supported by the evidence admitted at the trial.



   2
       Shadowen did not personally appear at the trial, but the parties presented excerpts from his deposition.

                                                    –11–
      The court concluded that because Ballard filed a verified denial of the

signature on the credit application,

      Bane carries the burden of proving that the Credit Application was in
      fact signed, authorized, or agreed to by Ballard. Bane cannot meet this
      burden because Ballard testified unequivocally denied [sic] at trial that
      the signature on the Credit Application is a forgery. Further, Bane’s
      two witnesses testified neither has personal knowledge that Ballard did
      in fact sign the document or agree to have anyone sign his name to the
      Credit Application.

In the conclusions of law concerning appellant’s claims for breach of contract and

breach of guaranty, the court stated,

      Bane has the burden of providing substantial facts and evidence that
      show that Ballard did in fact sign the agreement and intended to be
      bound to its terms and conditions. As stated above, Bane failed to carry
      its burden to prove that Ballard signed or agreed to any aspect of the
      Credit Application.

      The court also found that several sample signatures of Ballard were admitted

into evidence, “and all of them appear different from Ballard’s purported signature

to the Credit Application.”

      Appellant complains of this “Conclusion of Law” by the trial court: “Bane

cannot meet this burden [proving Ballard signed the guaranty on the credit

application] because Ballard testified unequivocally denied [sic] at trial that the

signature on the Credit Application is a forgery.” (emphasis added) Appellant

appears to argue the trial court ruled that a verified denial combined with the

defendant’s testimony denying execution of a contract, as a matter of law, bars the

plaintiff from recovering for breach of contract. We do not think that was the trial

                                        –12–
court’s meaning in this case. Instead, it appears the trial court’s conclusion was that

appellant had the burden of proving Ballard executed the guaranty on the credit

application, but the court concluded appellant failed to meet that burden because

Ballard testified he did not execute the application and the other witnesses testified

they had no personal knowledge of Ballard executing the application. Implicit in

that conclusion is the trial court’s determination to give greater weight to Ballard’s

testimony that he did not execute the credit application than to the inadequately

explained presence of Ballard’s personal information on the credit application.

      Appellant appears to argue the great weight of the evidence supports its

position that Ballard signed the guaranty on the credit application and that the trial

court’s finding to the contrary was clearly wrong and unjust. Appellant points out

that Ballard’s role in Affordable Sand was to be the person on whose credit the

company would rely for large purchases. Ballard was also involved in the selection

of Bane Machinery, Inc. to supply the tractor. Shadowen testified he and Ballard

liked the tractor at Bane Machinery, Inc. because of its age, amount of use, and price.

Shadowen also testified he discussed the terms of the credit application with Ballard

and that Ballard agreed to those terms. However, Shadowen’s testimony is, at most,

that Ballard agreed to Affordable Sand obtaining a tractor in a lease/purchase

arrangement with Bane’s companies. Shadowen did not testify that they discussed

Ballard being the guarantor of Affordable Sand’s future purchases from Bane



                                        –13–
Machinery. It is also no evidence that Ballard signed the guaranty agreement on the

credit application.

      Appellant also asserts that Bane and Shadowen testified “that someone

purporting to be the Appellee, who was called by the Appellee’s business partner at

the number he knows to be the Appellee’s cell phone, was on the telephone during

this transaction. This caller, who purported to be the Appellee, Joe Ballard, provided

his fax number and a litany of personal and financial information known only to the

Appellee, which the Appellee admits at trial to be entirely accurate information!”

(citations omitted)   Bane testified that Shadowen made a phone call, which

Shadowen said was “to his money man,” and that he heard only one side of the

conversation.    Shadowen testified he “was on the phone with him [Ballard]

throughout the whole process on the very first deal.” No one asked Ballard if he was

on the phone with Shadowen during the meeting. However, Ballard testified that

Shadowen never told him that Affordable Sand was applying for a line of credit. It

was up to the trial court to determine the weight to give to the testimony. The trial

court could determine that, even if Ballard was on the phone with Shadowen during

the meeting, it was not evidence that Ballard signed the guaranty on the credit

application, particularly in light of Ballard’s testimony that he did not know

Shadowen had applied for a line of credit for Affordable Sand.

      The evidence also does not support appellant’s statement that Ballard

“provided his fax number”; the testimony showed that the fax containing the signed

                                        –14–
credit application and guaranty was sent to appellant’s office from Affordable

Sand’s office in Quinlan, Texas. Ballard denied that he was at Affordable Sand’s

office at the time and date of the meeting but stated he was at his lake house for his

granddaughter’s birthday; and Shadowen testified that Ballard was in Houston at the

time of the meeting. Thus, although the record shows the fax number for Affordable

Sand may have been provided, the record does not show that was Ballard’s fax

number or that Ballard had access to Affordable Sand’s fax machine on that date.

      Appellant also points out that the credit application contained Ballard’s social

security number, driver’s license number, and credit references. Ballard testified

that Shadowen could have obtained his social security number from their application

to Chase Bank to open a bank account for Affordable Sand. He testified that

Shadowen would have known where he banked because he had given Shadowen

checks in the past. He said Shadowen might have been able to deduce Ballard’s

credit references from conversations with him. But Ballard had no explanation for

how Shadowen would have known his driver’s license number. The trial court found

Ballard provided “less than a scintilla of evidence offered of how, other than the

social security number, the information may have been obtained.” Ballard’s failure

to provide a non-speculative explanation for the presence of his personal information

on the credit application might be circumstantial evidence that would support a trial

court’s finding Ballard’s testimony not credible, but it is not conclusive evidence

that he signed the guaranty agreement. Nor does that evidence, standing alone or

                                        –15–
considered with Shadowen and Bane’s testimony, constitute such a great weight and

preponderance of the evidence as to make the court’s determination that appellant

failed to prove Ballard executed the credit application clearly wrong and unjust.

      Appellant also points to Ballard’s testimony that he monitored Affordable

Sand’s bank statements and saw payments to Bane Machinery during the two or

three years he had access to the bank statements. However, this testimony is only

evidence that Ballard knew of the payments to Bane Machinery. It is not evidence

that he provided a personal guaranty of the credit extended to Affordable Sand for

all products and services it leased or purchased from Bane Machinery. When asked

if he understood that the payments shown on the bank statements related to the credit

account, Ballard testified, “I knew that they were payments for a tractor. I didn’t

know anything about a line of credit. . . . I realize that they were to Bane Machinery.

I don’t know anything about any credit account.”

      Appellant argues that Ballard’s testimony that it was not his signature on the

credit application

      amounts to nothing more than a declaration that he has no recollection
      of the agreement. He doesn’t testify that his fingers were all broken so
      he couldn’t lift a pen, or that his fax machine was down, or that he
      discussed the agreement and declined to sign it, or any other basis for
      an affirmative recollection that he did not sign. He merely has no
      memory of it.

In support of this assertion, appellant cites the following exchange between

appellant’s attorney and Ballard:


                                        –16–
      Q. That’s because you have no recollection of ever signing that credit
      agreement. Right?

      A. I never signed that credit agreement. That’s not my signature.

Appellant’s question asked Ballard if he merely had no memory of signing the

agreement. Ballard’s answer was not responsive to the question and made clear his

position was not merely a failure to recall having signed the document eight years

earlier. He denied having signed it and affirmatively asserted that the signature on

the guaranty of the credit application was not his.

      Appellant also points to Ballard’s testimony that his signature varies from

signing to signing. Ballard confirmed that his two signatures on an invoice from

TNT Equipment were genuine. The signatures on the TNT invoice appear to vary

slightly from each other, but they also appear markedly different from the signatures

on the credit application. The trial court found, “A number of sample signatures

from before and after the 2011 credit application were admitted into evidence . . . ,

and all of them appear different from Ballard’s purported signature to the Credit

Application.”

      Appellant argues that the trial court erred by comparing the signatures on the

credit application to signatures Ballard testified were genuine and that the court erred

by comparing those signatures to Shadowen’s signature. Ballard’s attorney offered

into evidence a page containing several signatures of Ballard’s that he stated were

genuine. Appellant did not object to the exhibit, and the trial court admitted it into

evidence. Both appellant’s attorney and Ballard’s attorney questioned Ballard about
                                         –17–
his signature and how it varied from signing to signing and whether those differed

significantly from the signatures on the credit application. The trial court found the

sample signatures appeared different from the purported signatures on the credit

application. On appeal, appellant states, “it is long established in Texas that lay

testimony comparing signature samples has no probative value at all where the

witness is not shown to have unique knowledge of both signatories’ signatures,”

citing Hanley v. Gandy, 28 Tex. 211 (1866), in support of this statement. See also

Abeel v. Weil, 283 S.W. 769, 771 (Tex. 1926) (“Before a witness is qualified, or, in

other words, competent, to testify to his opinion or belief that a particular signature

presented to him is the genuine signature of another, such witness must be

acquainted with the signature or handwriting of such other person. Such

acquaintance is not presumed, but must be shown by evidence.”).

      Because appellant did not object to the evidence comparing Ballard’s

signatures, appellant has not preserved for appellate review any error from the

admission of this evidence. TEX. R. APP. P. 33.1. But even if the trial court erred by

comparing the signatures, the error is not reversible unless it probably caused the

rendition of an improper judgment. TEX. R. APP. P. 44.1(a). The trial court

concluded appellant failed to meet its burden that the credit application was signed

by Ballard because no witness testified to having personal knowledge that Ballard

signed it and Ballard denied signing it. The trial court did not need to examine the

signatures to reach this conclusion. Accordingly, any error by the trial court in

                                        –18–
comparing Ballard’s admitted signatures to those on the credit application was not

reversible error.

      The trial court also concluded, “Further, there was no evidence that [appellant,

George P. Bane, Inc.]—as opposed to Bane Machinery, Inc.—provided anything of

value to, or transacted any business with, Ballard.” Appellant asserts this conclusion

is “demonstrably false” because appellant was “the entity which provided a line of

credit to [Ballard] for purchases at any of the Bane entities.” The evidence shows

all the Bane entities’ transactions were with Affordable Sand, not Ballard. Thus, as

the trial court found, there is no evidence that any of the transactions were with

Ballard or that they provided anything of value to Ballard.

      We conclude appellant has not shown it conclusively proved Ballard executed

the guaranty on the credit application, nor has appellant shown the trial court’s

findings and conclusions that appellant failed to meet its burden to prove Ballard

executed the guaranty were so against the great weight and preponderance of the

evidence as to be clearly wrong and unjust. Therefore, the evidence is legally and

factually sufficient. We overrule appellant’s first issue.

                                     FORGERY
      In its second issue, appellant contends Ballard failed to prove his forgery

defense. We need not reach this issue because we have already determined the trial

court did not err by determining appellant failed to meet its burden of proving

Ballard executed the guaranty on the credit application. Because appellant failed to

                                        –19–
meet its burden of proof on its claim, we need not consider whether Ballard met his

burden of proof on a defense to that claim. We overrule appellant’s second issue.

                                 CONCLUSION
      We affirm the trial court’s judgment.




                                          /Lana Myers/
                                          LANA MYERS
                                          JUSTICE

191459F.P05




                                       –20–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

GEORGE P. BANE, INC., Appellant                On Appeal from the 44th Judicial
                                               District Court, Dallas County, Texas
No. 05-19-01459-CV           V.                Trial Court Cause No. DC-17-07758.
                                               Opinion delivered by Justice Myers.
JOE BALLARD, Appellee                          Justices Osborne and Carlyle
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee JOE BALLARD recover his costs of this
appeal from appellant GEORGE P. BANE, INC.


Judgment entered this 22nd day of March, 2021.




                                        –21–